Opinion
COOK, Judge:
Contrary to his pleas, appellant was convicted by a general court-martial of arson and housebreaking, in violation of Articles 126 and 130, Uniform Code of Military Justice, 10 U.S.C. §§ 926 and 930. We granted review to determine if the military judge’s instructions to the court members on the issue of the voluntariness of appellant’s pretrial statement was prejudicial.
*179The issue is raised in the following context. During an Article 39(a) session,1 appellant challenged the admissibility of his pretrial statement. Special Agent Behr, Criminal Investigation Division (CID), testified that, prior to questioning, appellant was advised of his Article 31/Miranda-Tem-pia2 rights; he waived those rights and consented to be questioned. During the interview, appellant was not threatened in any manner. Although he initially denied any implication in the offenses, he subsequently confessed to them and executed a written statement. Appellant testified that he confessed because he was “harrassed.” He further stated he was told he would not be sent to jail. Upon being questioned by the military judge, appellant asserted that he signed the written statement because he was being pressured by his interrogators. Chief Warrant Officer Griffiths was called in rebuttal and testified that he was present during a portion of appellant’s interview and, also, that he advised appellant of his rights during the interrogation. The military judge ruled that the pretrial statement was admissible.
Appellant elected to litigate the voluntariness of his confession before the court members. Special Agent Behr testified, before the members, in substantial accord with his testimony during the Article 39(a) session. Prior to presentation of evidence on the issue by the defense, the military judge explained to the court members that the defense was contesting the voluntariness of the pretrial statement. The defense then presented the testimony of Chief Warrant Officer Griffiths, who testified as to appellant’s negative response to various questions. Appellant testified that he had consumed a fifth of whiskey on the night prior to the interrogation and that he had originally denied committing the offenses charged. He renewed his assertion that he executed the statement because he was being harassed. He further asserted that he had signed the statement for the purpose of obtaining his release from the CID office. Prior to submitting the statement, the military judge instructed the members, in relevant part, as follows:
Now, for the record, I am going to make a ruling, now, and I will give you further instructions, in just a moment, as to what it means. But I want to state that I am convinced, and find that the statement was not obtained or induced by the use of a threat, promise, inducement, duress, or physical or mental abuse, amounting to coercion, unlawful influence, or unlawful inducement.
And I find that, prior to making the statement, the person who took the statement was subject to the Uniform Code of Military Justice, and, indeed, advised the accused, of: The nature of the offense of which he was suspected or accused; that he had the right to remain silent; that any statement he made may be used as evidence against him in a criminal trial; that he had the right to consult with Counsel, and to have Counsel present with him, during questioning; and that he could retain Civilian Counsel at his own expense, or, if he wanted, Military Counsel would be appointed for him, at no expense to him.

And, after being so advised, the accused freely, knowingly, intelligently, and specifically waived his right to the assistance of Counsel, and the right to remain silent.

Now, that is my ruling, and the statement will be read to you, in just a moment. But you are advised, that my ruling, receiving into evidence Prosecution Exhibit 2, which is a pretrial statement of the accused, is final, only on the question of admissibility. In other words, I am just determining that it’s admissible, now. It’s — and it’s placed before you Members of the Court.
I do not decide the issue of voluntariness. You will have to decide that it is *180voluntary, and, in other words, this issue of voluntariness is a factual matter for your consideration, which you must decide, bearing in mind that the Prosecution has the burden of proof, to establish the voluntariness of this statement, beyond a reasonable doubt. Each of you, in your deliberations upon the Findings of guilt or innocence, will have to come to your own conclusion, as to whether this statement was voluntary. You must not be influenced by my ruling, in any way, because you, alone, have the independent responsibility for deciding this issue.
Now, you may accept the statement as evidence, only if you, yourselves, determine, beyond a reasonable doubt, that the statement was voluntary. Otherwise, you must reject the statement, and disregard it as evidence in the case.
As you have to be satisfied, that the accused did not make the statement, for the purpose of — of obtaining permission to leave. In other words, the accused, upon questioning, said that he signed the statement, only for — in order that he might be able to leave. Well, you have to be satisfied, beyond a reasonable doubt, that he did not sign the statement for that particular reason.
Now, if you are satisfied, beyond a reasonable doubt, that the statement was voluntary, as I will explain this term to you later, you must consider the evidence regarding the circumstances under which the statement was made, in determining what weight, if any, you will give to the statement.
Now, as I say, I’ll advise you in greater detail, during our final instructions, but you understand, at this time, that the statement which the Prosecutor is about to read to you is admissible. But, in addition to my admitting it, you have to be satisfied, beyond a reasonable doubt, that he made it voluntarily. Is that clear? [No audible response.] All right. Trial Counsel, you may read the statement to the court. Prosecution Exhibit 1 — just hand it to the court. [The Trial Counsel complied.] And Prosecution Exhibit 2 — hand it, later, but just read the statement of the accused to the court.
(Emphasis added.) Later, in the course of the instructions in regard to the deliberations as to the issue of guilt, the military judge advised the court members on the matter of the voluntariness of the confession. He noted that his ruling admitting the confession into evidence did not decide the issue of voluntariness. He specifically repeated his admonition that, “You must not be influenced by my ruling, in any way, because you, alone, have the independent responsibility for deciding this issue.” The defense counsel argued that the statement was not true and appellant only confessed because of the pressure being asserted upon him.
On appeal, appellant submits that the military judge’s statement that he had found no “threat, promise, inducement, duress, or physical or mental abuse” which would constitute “coercion, unlawful influence or unlawful inducement,” and that the accused had “waived his right[s],” requires reversal. The United States Army Court of Military Review concluded the reference to these findings was improper, but held the accused had not been prejudiced. United States v. Clark, 5 M.J. 785 (A.C.M.R.1978).
Appellant correctly notes that, under military practice, the judge must make a preliminary determination of admissibility, and the court members, if the accused so desires, must resolve the issue of factual voluntariness. United States v. Mewborn, 17 U.S.C.M.A. 431, 38 C.M.R. 229 (1968); para. 140a(2), Manual for Courts-Martial, United States, 1969 (Revised edition). In United States v. Cotton, 13 U.S.C.M.A. 176, 180, 32 C.M.R. 176, 180 (1962), a law officer (now military judge) instructed the court members that his ruling, which admitted a pretrial statement of the accused into evidence, did not “ ‘conclusively establish the voluntary nature of the statements.’ ” The defense argued that the quoted instruction improperly influenced the court members as to their determination of factual voluntariness. While criticizing the instruction because it did not plainly state that the law *181officer’s ruling did not decide the issue of voluntariness, the Court held that accused had suffered no prejudice because the law officer also instructed the members “that his ruling ‘merely place[d] the statements before’ them.” Id. Accord, United States v. Williams, 13 U.S.C.M.A. 208, 32 C.M.R. 208 (1962); see United States v. Higgins, 6 U.S.C.M.A. 308, 20 C.M.R. 24 (1955). The holding in Cotton is consistent with the more general principle of law that incorrect or incomplete instructions do not require reversal unless they are prejudicial to an accused. United States v. Giordano, 15 U.S.C.M.A. 163, 35 C.M.R. 135 (1964).
Turning to the facts of the present case, we note that the military judge instructed the members, on more than one occasion, to ignore his ruling and to independently resolve the issue of voluntariness. Although the military judge mentioned various factual issues related to his preliminary determination of admissibility, the court members were clearly advised that they must resolve the factual issues involved in their determination of voluntariness. Additionally, he instructed the members to “disregard any comment or statement made by me” which implied an opinion as to the guilt or innocence of the appellant. Such an instruction removes any possibility of prejudicial impact from the military judge’s comments. See United States v. Gray, 9 U.S.C.M.A. 208, 25 C.M.R. 470 (1958). Under the circumstances, we are convinced that appellant suffered no prejudice.
The decision of the United States Army Court of Military Review is affirmed.
Chief Judge FLETCHER concurs in the result.

. Article 39(a), Uniform Code of Military Justice, 10 U.S.C. § 839(a).


. Article 31, UCMJ, 10 U.S.C. § 831; Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967).